Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts and mental steps” without significantly more. 
	The claims recite:

receiving, by the one or more processors, a dataset, the dataset comprising a plurality of data values;

clustering, by the one or more processors, data values of the plurality of data values into a plurality of input feature clusters in input feature space;

training, by the one or more processors, a local multi-task Gaussian process (MTGP) for each input feature cluster to provide a set of local MTGPs, each local MTGP in the set of local MTGPs being associated with a respective input feature cluster and having optimized hyper- parameters in hyper-parameter space;

iteratively training a local learning MTGP (LL-MTGP) by:

merging hyper-parameters of two or more local MTGBPs to provide a merged cluster representative of merged data values based on the optimized hyper-parameters, 

 initializing hyper-parameters of a local MTGP of the merged cluster as the hyper- parameters of one of the two or more local MTGPs, and optimizing the hyper-parameters of the local MTGP of the merged cluster,

wherein iteratively training selectively ceases based on one or more distances between hyper-parameter clusters of the set of hyper-parameter clusters in the hyper- parameter space; and

providing, by the one or more processors, the LL-MTGP model to generate predictions.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer-implemented method for adaptive multi-task learning (MTL), the method being executed by one or more processors and comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts and mental steps”: 
receiving data values

clustering data values

training, a multi-task Gaussian process (MTGP)

merging data values 

providing a LL-MTGP model (i.e., a “Local Learning Multi-Task Gaussian Process”)

input feature cluster

hyper-parameters

merged cluster

hyper-parameter space

distances between hyper-parameter clusters

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step.

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on).Learning f is performed, conditioned on the training data X, y.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on). Learning f is performed, conditioned on the training data X, y.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).


	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application. The claim, in each of its limitations and as a whole, is devoid of eligible matter.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the clustering is performed using k-means clustering.

	Applicant’s Claim 2 merely teaches the use of k-means clustering. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

merging clusters having a minimum distance in the hyper-parameter space to provide the merged cluster.

	Applicant’s Claim 3 merely teaches clusters in hyper-parameter space. “Merging” merely pertains to the manipulation of a mathematical decision surface. All these operations are in higher dimensional spaces (higher than three or four) which do not exist anywhere but mathematics and the mind. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

wherein iteratively training is performed until the minimum distance of the one or more distances is greater than a threshold distance.

	Applicant’s Claim 4 merely teaches an iterative change of distances in a mathematical hyperspace. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein each distance is determined as an averaged absolute distance between means of locally-learned inter-task similarities.

	Applicant’s Claim 5 merely teaches an averaged absolute distance between means. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein the merged data values are representative of local inter-task relationships in the adaptive MTL.

	Applicant’s Claim 6 merely teaches merged data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

further comprising providing the LL-MTGP model to an information retrieval system.

	Applicant’s Claim 7 merely teaches “provision” of a LL-MTGP model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for adaptive multi-task learning (MTL), the operations comprising…” Therefore, it is a “computer-readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts and mental steps”: 
receiving data values

clustering data values

training, a multi-task Gaussian process (MTGP)

merging data values 

providing a LL-MTGP model (i.e., a “Local Learning Multi-Task Gaussian Process”)

input feature cluster

hyper-parameters

merged cluster

hyper-parameter space

distances between hyper-parameter clusters

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step.

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on).Learning f is performed, conditioned on the training data X, y.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on). Learning f is performed, conditioned on the training data X, y.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application. The claim, in each of its limitations and as a whole, is devoid of eligible matter.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the clustering is performed using k-means clustering.

	Applicant’s Claim 9 merely teaches the use of k-means clustering. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

merging clusters having a minimum distance in the hyper-parameter space to provide the merged cluster.

	Applicant’s Claim 10 merely teaches clusters in hyper-parameter space. “Merging” merely pertains to the manipulation of a mathematical decision surface. All these operations are in higher dimensional spaces (higher than three or four) which do not exist anywhere but mathematics and the mind. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

wherein iteratively training is performed until the minimum distance of the one or more distances is greater than a threshold distance.

	Applicant’s Claim 11 merely teaches an iterative change of distances in a mathematical hyperspace. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein each distance is determined as an averaged absolute distance between means of locally-learned inter-task similarities.

	Applicant’s Claim 12 merely teaches an averaged absolute distance between means. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the merged data values are representative of local inter-task relationships in the adaptive MTL.

	Applicant’s Claim 13 merely teaches merged data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein actions further comprise providing the LL-MTGP model to an information retrieval system.

	Applicant’s Claim 14 merely teaches “provision” of a LL-MTGP model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts and mental steps”: 
receiving data values

clustering data values

training, a multi-task Gaussian process (MTGP)

merging data values 

providing a LL-MTGP model (i.e., a “Local Learning Multi-Task Gaussian Process”)

input feature cluster

hyper-parameters

merged cluster

hyper-parameter space

distances between hyper-parameter clusters

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step.

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on).Learning f is performed, conditioned on the training data X, y.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A receiving
	(3) A clustering
	(4) A training

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Elements of a computer can include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer can also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD- ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “clustering” is a broad term which is described at a high level. Applicant’s “clustering” is a mere mental step. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0029] Traditional single-task GP (STGP), and its generalization to the case of MTL, are described. With reference to GP regression, for a single-task learning problem, a dataset X with N training inputs xi,...,xN, and a corresponding output vector y where yn is the observed output for input xn are provided. It is generally considered that yn = f(xn) + e, where the noise e is assumed to be an independent, identically distributed(i.i.d.) Gaussian distribution with zero mean and variance   , (i.e., e-N(0, on). Learning f is performed, conditioned on the training data X, y.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application. The claim, in each of its limitations and as a whole, is devoid of eligible matter.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the clustering is performed using k-means clustering.

	Applicant’s Claim 16 merely teaches the use of k-means clustering. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

merging clusters having a minimum distance in the hyper-parameter space to provide the merged cluster.

	Applicant’s Claim 17 merely teaches clusters in hyper-parameter space. “Merging” merely pertains to the manipulation of a mathematical decision surface. All these operations are in higher dimensional spaces (higher than three or four) which do not exist anywhere but mathematics and the mind. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein iteratively training is performed until the minimum distance of the one or more distances is greater than a threshold distance.

	Applicant’s Claim 18 merely teaches an iterative change of distances in a mathematical hyperspace. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein each distance is determined as an averaged absolute distance between means of locally-learned inter-task similarities

	Applicant’s Claim 19 merely teaches an averaged absolute distance between means. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the merged data values are representative of local inter-task relationships in the adaptive MTL.

	Applicant’s Claim 20 merely teaches merged data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 14 JUN 2022 have been fully considered but they are not persuasive.

Argument 1
For example, in addressing the claims under Step 2A (Prong 1), the Office action addresses only a fraction of the claim features and summarily concludes that that fraction is “mathematical concepts and mental steps.” Office action, pp. 4-5 (underline original). Applicant notes that, even given the broadest reasonable interpretation in light of the specification, recited claim features cannot be reasonably read to be mathematical concepts or mental steps. For example, “training ... a local multi-task Gaussian process (MTGP) for each input feature cluster to provide optimized hyper-parameters in hyper-parameter space,” and “providing ... a LL- MTGP model based on the merged data values,” as recited in the claims, are neither mathematical concepts, nor can either of these features be practically performed in the human mind. Consequently, the claims as a whole cannot be practically performed in the human mind and are, therefore, patent-eligible under Step 2A (prong 1).

	Gaussian processes are multidimensional mathematical models for approximating unknown functions. They rely upon a measure of similarity between points (the kernel function) to predict the value for an unseen point from training data. The models are fully probabilistic so uncertainty bounds are baked in with the model. Since the claimed models are defined in purely mathematical multidimensional hyperspaces (i.e., greater than three or four dimensions) they are purely mathematical constructions (since no physical hyperspace has ever been shown to exist, nor is there support in the Specification for a physical hyperspace). Applicant has never argued that the hyperspaces are physical hyperspaces. Gaussian processes are purely mathematical in structure and result. They may also be works of the human mind. Applicant has failed to show any nonmathematical “additional elements” that are significantly more than the core abstractions. Applicant has failed to apply these core abstractions to any practical applications. The claim, in each of its limitations and as a whole, is devoid of eligible matter.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
As another example, in addressing the claims under Step 2A (Prong 2) and Step 2B, the Office action addresses an even smaller fraction of the claim features and summarily concludes that that the even smaller fraction of claim features do not “integrate the claimed abstract idea into a practical application” or “provide an inventive concept that 1s significantly more.” Office action, pp. 5-12. Here, the analysis of the Office action goes to lengths to excise and avoid addressing most of the claim features actually recited. Consequently, the Office action has fails to establish any of the claims as prima facie patent-ineligible.

In the interest of efficiency, and in view of Applicant’s previously submitted analyses regarding the patent-eligibility of the claims, Applicant summarily addresses the deficiencies of the rejection of the Office action above. However, Applicant reserves the right to make additional arguments regarding deficiencies in the rejections and/or patent-eligibility of the claims in any subsequent response and/or Appeal Brief, if required.

	Since the claimed models are defined in purely mathematical multidimensional hyperspaces (i.e., greater than three or four dimensions) they are purely mathematical constructions (since no physical hyperspace has ever been shown to exist, nor is there support in the Specification for a physical hyperspace). Applicant has never argued that the hyperspaces are physical hyperspaces. Gaussian processes are purely mathematical in structure and result. They may also be works of the human mind. Applicant has failed to show any nonmathematical “additional elements” that are significantly more than the core abstractions. Applicant has failed to apply these core abstractions to any practical applications. The claim, in each of its limitations and as a whole, is devoid of eligible matter.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Notwithstanding the patent-eligibility of claims 1-20, as previously presented, and solely in a genuine effort to expedite prosecution of the instant application and avoid renewing the appeal, each of claims 1, 8, and 15 is amended herein to recite “training, by the one or more processors, a local multi-task Gaussian process (MTGP) for each input feature cluster to provide a set of local MTGPs, each local MTGP in the set of local MTGPs being associated with a respective input feature cluster and having optimized hyper-parameters in hyper-parameter space; iteratively training a local learning MTGP (LL-MTGP) by: merging hyper-parameters of two or more local MTGPs to provide a merged cluster representative of merged data values based on the optimized hyper-parameters, initializing hyper-parameters of a local MTGP of the merged cluster as the hyper-parameters of one of the two or more local MTGPs, and optimizing the hyper-parameters of the local MTGP of the merged cluster, wherein iteratively training selectively ceases based on one or more distances between hyper-parameter clusters of the set of hyper-parameter clusters in the hyper-parameter space; and providing, by the one or more processors, the LL-MTGP model to generate predictions.” Support for the amendments is provided in the application as originally filed (see, e.g., Spec., paragraphs [0034]-[0039], FIG. 3).

For at least the same reasons discussed above with respect to the claims as previously presented, each of the claims as amended herein is directed to patent-eligible subject matter. Therefore, reconsideration and withdrawal of the rejection are respectfully requested.

	Again, since the claimed models are defined in purely mathematical multidimensional hyperspaces (i.e., greater than three or four dimensions) they are purely mathematical constructions (since no physical hyperspace has ever been shown to exist, nor is there support in the Specification for a physical hyperspace). Applicant has never argued that the hyperspaces are physical hyperspaces. Gaussian processes are purely mathematical in structure and result. They may also be works of the human mind. Applicant has failed to show any nonmathematical “additional elements” that are significantly more than the core abstractions. Applicant has failed to apply these core abstractions to any practical applications. The claim, in each of its limitations and as a whole, is devoid of eligible matter.
	Applicant’s argument is unpersuasive.
	The rejections stand.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
03 SEP 2022